United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1674
Issued: December 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2014 appellant, through her attorney, filed a timely appeal of a May 9, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than five percent permanent impairment of her
upper extremities due to bilateral carpal tunnel syndrome.
On appeal counsel argued that there was a conflict of medical opinion evidence between
appellant’s attending physician and the medical adviser.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 14, 2006 appellant, then a 42-year-old distribution clerk, filed an occupational
disease claim alleging that she developed bilateral carpal tunnel syndrome due to factors of her
federal employment.
On June 15, 2006 Dr. George P. Zavitsanos, a Board-certified plastic surgeon, diagnosed
carpal tunnel syndrome. Dr. Manzoor Mohiuddin, a Board-certified physiatrist, examined
appellant on December 6, 2002 and found carpal tunnel syndrome. He reported left hand pain
from the left wrist to the left thumb and left elbow. Dr. Mohiuddin also noted that appellant had
a motor vehicle accident in 2001 which resulted in right hand numbness and pain. He performed
nerve conduction and electromyogram (EMG) studies which demonstrated mild-to-moderate left
sensory motor carpal tunnel syndrome, mild right ulnar sensory neuropathy at the wrist and
moderate right sensory motor carpal tunnel syndrome. OWCP accepted appellant’s claim for
bilateral carpal tunnel syndrome on July 12, 2006.
In a report dated May 2, 2006, Dr. Stephanie Sweet, a Board-certified orthopedic
surgeon, reviewed appellant’s electrodiagnostic testing dated April 18, 2006 and found that
appellant had no left median motor conduction and that her right median motor conduction was
markedly slow across the wrist. She also found an absence of bilateral median sensory
conduction. Dr. Sweet reported advanced thenar atrophy on physical examination. She
recommended carpal tunnel decompression. The electrodiagnostic studies demonstrated motor
nerve in the left median wrist and elbow of onset 0.00 and amplification of 0.00 while in the
right median wrist and elbow 10 and 1.37, respectively, for a velocity of 51.72 milliseconds over
21 centimeters.
Dr. Zavitsanos performed a left carpal tunnel release on July 14, 2006. He performed a
right carpal tunnel release on September 8, 2006. In a treatment note dated October 9, 2006,
Dr. Zavitsanos stated that appellant had excellent results bilaterally and experienced little pain
and weakness. He released her to return to full duty on December 3, 2006.
In a report dated May 9, 2013, Dr. David Weiss, an osteopath, examined appellant for
schedule award purposes. He described her employment duties and her symptoms of pain,
numbness, tingling and swelling in both hands and wrists. Dr. Weiss reviewed appellant’s
electrodiagnostic testing. Appellant reported bilateral hand and wrist pain with stiffness as well
as swelling and weakness in both hands and wrists. She stated that she had difficulty with
activities of daily living such as washing and dressing in addition to brushing her teeth, applying
makeup and eating. Appellant noted difficulty with grasping objects and decreased grip strength
bilaterally. She reported a pain level of 8 out of 10. Dr. Weiss found that appellant’s
QuickDASH was 79 percent involving the right upper extremity and 61 percent for the left.
On physical examination Dr. Weiss found thenar atrophy bilaterally with positive Tinel’s
sign, positive Phalen’s test as well as positive carpal compression sign and normal range of
motion. He also noted that grip strength testing performed three times revealed 20 kilograms of
force strength in the right hand and 18 kilograms of force strength in the left hand. Pinch key
testing indicated five kilograms bilaterally.
Dr. Weiss performed Semmes-Weinstein
monofilament testing and found a diminished sensibility at 3.61 over the median nerve

2

distribution bilaterally. He found that two-point discrimination was 10 millimeters on the right
and 6 millimeters on the left.
Dr. Weiss applied the American Medical Association, Guides to the Evaluation of
Permanent Impairment, sixth edition2 to his findings and the diagnosis of entrapment
neuropathy.3 In the right wrist he found grade modifiers of test findings 4, history 3 and physical
examination 2 for a total of 9 and an average of three or eight percent impairment. Dr. Weiss
stated that the functional history based on appellant’s QuickDASH score was 79 percent or grade
modifier 3 and that her impairment rating remained at 8 percent.4 In the left wrist, he found test
findings 4, history 3, physical examination 2 for a total of 9, an average of three or eight percent
impairment. He stated that appellant’s QuickDASH score was 61 percent and that her
impairment remained at 8 percent. Dr. Weiss stated that appellant reached maximum medical
improvement on May 9, 2013.
Appellant requested a schedule award on August 21, 2013. OWCP referred the medical
evidence to OWCP medical adviser on August 30, 2013 to review the application of the A.M.A.,
Guides. On September 11, 2013 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon
and district medical adviser reviewed Dr. Weiss’ report and disagreed with his impairment
rating. He reviewed the findings on physical examination noting thenar atrophy, positive Tinel’s
sign and Phalen’s test as well as positive carpal compression. Dr. Berman noted that strength
was normal and that there was decreased sensation over the median nerve in both the right and
left hands. He found that appellant’s test findings for the right median nerve were properly
categorized at grade modifier 3, Axon loss.5 Dr. Berman noted that grade modifier 4 indicated
an “almost dead nerve” which he felt was inappropriate. He further found that for history, the
appropriate category was significant intermittent symptoms, grade modifier 2 rather than
constant symptoms, grade modifier 3 as found by Dr. Weiss. Dr. Berman agreed with physical
findings grade modifier 2, for decreased sensation.6 He applied the formula from the A.M.A.,
Guides, adding the three grade modifiers and reached an average of two for five percent
impairment.7 Dr. Berman also opined that the QuickDASH score should be grade modifier 2
rather than 3, and that the impairment remained five percent. In regard to appellant’s left upper
extremity, he listed that grade modifiers as test findings 3, history 2, physical examination 2 for
five percent impairment of the left upper extremity as well.
By decision dated October 11, 2013, OWCP granted appellant schedule awards for five
percent impairment of each of her upper extremities.
2

A.M.A., Guides, 6th ed. (2009). 20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1,
2009, OWCP should advise any physician evaluating permanent impairment to use the sixth edition of the A.M.A.,
Guides. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6.a (January 2010).
3

A.M.A., Guides 449, Table 15-23.

4

Id. at 406, Table 15-7.

5

Id. at 487, Appendix 15-B.

6

Id. at 449, Table 15-23.

7

Id. at 448.

3

Counsel requested an oral hearing before an OWCP hearing representative on
October 18, 2013. He appeared and argued that there was a conflict of medical opinion
regarding the extent of appellant’s permanent impairment for schedule award purposes. In a
decision dated May 9, 2014, the hearing representative found that Dr. Berman’s report was
entitled to the weight of the medical evidence.
LEGAL PRECEDENT
The schedule award provision of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.10
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.11 In
Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the categories test
findings, history, and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.12 The maximum impairment rating for carpal tunnel syndrome
is nine.13
ANALYSIS
OWCP accepted that appellant developed bilateral carpal tunnel syndrome due to her
employment duties and that she underwent bilateral carpal tunnel releases to address these
conditions. Following her surgeries and her return to full duty in 2006, appellant filed a claim
for a schedule award on August 21, 2013 and submitted a report from Dr. Weiss.
In regard to appellant’s right wrist, Dr. Weiss found grade modifier 4 for test findings
which correlates to an almost dead nerve, grade modifier 3 for history due to constant symptoms
and grade modifier 2 for physical examination due to decreased sensation. In accordance with
8

5 U.S.C. §§ 8101-8193, 8107.

9

20 C.F.R. § 10.404.

10

See supra note 2.

11

A.M.A., Guides 449, Table 15-23.

12

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
function scale score. A.M.A., Guides 448-49.
13

Id. at 449, Table 15-23.

4

the A.M.A., Guides, he totaled these grade modifiers to reach nine then divided by three to reach
an average of three or eight percent impairment.14 Dr. Weiss stated that the functional history
based on appellant’s QuickDASH score was 79 percent or 315 and that her impairment rating
remained at 8 percent as the value for the functional scale score was equal to the grade assigned
for the condition.16
In the left wrist, he found test findings grade modifier 4, history grade modifier 3,
physical examination grade modifier 2 for a total of 9, an average of three or eight percent
impairment. Dr. Weiss stated that appellant’s QuickDASH score was 61 percent was also grade
modifier 3 and that her impairment remained at 8 percent. He stated that appellant reached
maximum medical improvement on May 9, 2013.
On September 11, 2013 Dr. Berman, the district medical adviser, reviewed Dr. Weiss’
report and disagreed with his impairment rating. He found that the test findings for the right
median nerve were grade modifier 3, Axon loss.17 Dr. Berman noted that grade modifier 4
indicated an “almost dead nerve.” He further found that for history, the appropriate category was
significant intermittent symptoms, grade modifier 2 rather than constant symptoms as found by
Dr. Weiss. Dr. Berman agreed that physical findings were grade modifier 2, for decreased
sensation.18 He applied the formula for carpal tunnel syndrome under the A.M.A., Guides and
reached an average of two for five percent impairment.19 Dr. Berman also opined that the
QuickDASH score should be grade modifier 2 rather than 3, and that the impairment remained
five percent. In regard to appellant’s left upper extremity, he listed that grade modifiers as test
findings 3, history 2, physical examination 2 for five percent impairment of the left upper
extremity as well.
The Board finds that this case is not in posture for a decision. Dr. Weiss provided
findings on physical examination and upon review of the medical records. He reached grade
modifiers for test findings of an almost dead median nerve, and for history grade modifier 3 for
constant symptoms. Dr. Berman reduced each of these grade modifiers finding Axon loss and
intermittent symptoms, respectively. However, neither physician provided the specific basis
utilized for determining the appropriate grade modifier. There is no discussion of the findings on
electrodiagnostic testing performed by Dr. Sweet and of application of Appendix 15-B:
Electrodiagnostic Evaluation of Entrapment Syndromes.20 The Board is unable to determine the
appropriate selection for grade modifier for test results based on these reports. It is also unclear
how the physicians reached the history grade modifier. Neither Dr. Weiss nor Dr. Berman
provided the medical reasoning for picking the selected grade modifier.
14

Id.

15

Id. at 406, Table 15-7.

16

Id. at 449.

17

Id. at 487, Appendix 15-B.

18

Id. at 449, Table 15-23.

19

Id. at 448.

20

Id. at 487.

5

Proceedings before OWCP are not adversarial in nature and OWCP is not a disinterested
arbiter; in a case where OWCP “proceeds to develop the evidence and to procure medical
evidence, it must do so in a fair and impartial manner.”21 On remand, OWCP should refer
appellant and the appropriate test results to a second opinion physician for a detailed and wellreasoned report in accordance with the A.M.A., Guides addressing each of grade modifiers and
providing the reasoning behind the selections considering the appropriate provisions of the
A.M.A., Guides. After this and such other development of the medical evidence as it deems
necessary, OWCP should issue a de novo decision regarding appellant’s permanent impairment
for schedule award purposes.
CONCLUSION
The Board finds this case not in posture for decision due to deficiencies in the medical
evidence requiring additional development by OWCP.
ORDER
IT IS HEREBY ORDERED THAT the May 9, 2014 decision of the Office of Workers’
Compensation Programs is set aside and remanded for further development consistent with this
decision of the Board.
Issued: December 16, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985).

6

